Title: To Benjamin Franklin from Jean de Neufville & fils, 31 May 1779
From: Neufville, Jean de, & fils
To: Franklin, Benjamin


Ever Honourd Sir!
Amstdn. the 31st. May 1779.
We intended Severall times to write to yoúr Excellency aboút the Loan for America recomanded to oúr care, for which she was so good, as to allow ús what patience we wanted, Some time ago; and which we are to begg for again: tho’ we found circumstances, and by the late news that came in from Virginia, groing better from time to time.
We cannot however conceal from yoúr Excellency that Some days ago Mr. Sayre was introduced to oúr hoúse as, born in America, having been Establishd in England, coming lately from the North and, which was the principall with ús as a Gentleman of trúe American sentiments; this last made him the more welcome, and he professed them openly; bútt what most surprised ús, that in a private Conversation, he asked for, he fell Directly upon talking aboút a Loan for America, and tho’ he confessed he had no Commission nor from Congress, nor from yoúr Excellency, yett he spoke aboút the matter With Judgement.

Tho’ no subscribers could be found as yett for any Súmm of Conseqúence as matters go, we are in hopes to lay in those before your Excellency What may be done and expected on this purpose.
Mr. Dumas promised ús to write to yoúr Excellency aboút Some late and good tidings that came júst in from Virginia; Some Luck will be very promoting to the American Credit.
We make bold again to desire yoúr Excellency would be So Kind as to favoúr ús with his powerfúll recomendation to Congress and any Private Acquaintance in the Mercantile way for their Connections with Holland, as will reckon it as a favoúr and great part of oúr Duty from principall to be to every one of them with all regard and affection and in particular Ever Honour’d Sir. Yoúr Excellency’s Most obedient & devoted Servant
John DE Neufville & Son.
 
Notation: Neufville John & Son 31 May 1779
